UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6565



TIMOTHY LLOYD,

                                              Plaintiff - Appellant,

          versus


MICHAEL W. MOORE, Director of South Carolina
Department of Corrections; RICHARD WITKOWSKI,
Warden for Dutchman Correctional Institution;
PAUL W. BREWTON, Major of Security for Dutch-
man Correctional Institution; BURKE BROWN,
Principal for Dutchman Correctional Institu-
tion; DUTCHMAN CORRECTIONAL INSTITUTION, mem-
bers of classification committee,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CA-98-1415-9-8RB)


Submitted:   September 8, 2000        Decided:   September 15, 2000


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.
Timothy Lloyd, Appellant Pro Se.    William Ussery Gunn, Shelton
Sterling Laney, III, HOLCOMBE, BOMAR, GUNN & BRADFORD, P.A.,
Spartanburg, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Timothy Lloyd appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Lloyd v. Moore, No. CA-98-1415-9-8RB (D.S.C. Apr. 5, 2000).*    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
April 4, 2000, the district court’s records show that it was
entered on the docket sheet on April 5, 2000. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was physically entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2